NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ANTHONY VANDERPLOEG,                     No. 15-55939

                Debtor.                         D.C. No. 5:15-cv-00026-PA


JACQUES POWERS,                                 MEMORANDUM*

                Appellant,

 v.

ANTHONY VANDERPLOEG,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Jacques Powers appeals pro se from the district court’s order affirming the

bankruptcy court’s order denying Powers’s motion to reopen his dismissed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d). We review

de novo the decision of the bankruptcy court without deference to the district

court’s decision. In re AFI Holding, Inc., 525 F.3d 700, 702 (9th Cir. 2008). We

affirm.

      The bankruptcy court did not abuse its discretion by denying Powers’s

motion to vacate its order dismissing the adversary proceeding because Powers

failed to identify any grounds for relief. See Fed. R. Bankr. P. 9024 (making Fed.

R. Civ. P. 60 applicable to bankruptcy cases); Casey v. Albertson’s Inc., 362 F.3d

1254, 1257 (9th Cir. 2004) (setting forth standard of review).

      Because Powers’s notice of appeal in the bankruptcy court was not timely as

to the bankruptcy court’s order dismissing the adversary proceeding, we do not

consider Powers’s challenges to that order. See Fed. R. Bankr. P. 8002(b) (Fed. R.

Civ. P. 60(b) motion tolls appeal period only if filed within 14 days of judgment,

order or decree); Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th

Cir. 1994) (provisions of Fed. R. Bankr. P. 8002 are jurisdictional); see also

Delaney v. Alexander (In re Delaney), 29 F.3d 516, 518 (9th Cir. 1994) (parties

have an affirmative duty to monitor the docket). We also do not consider Powers’s

arguments related to the merits of his underlying claims.

      AFFIRMED.




                                          2                                      15-55939